United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.E., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1868
Issued: June 23, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 7, 2010 appellant filed a timely appeal of the March 23, 2010 decision by the
Office of Workers’ Compensation Programs issuing a schedule award for five percent
impairment of the left thumb. The appeal is also timely filed from a June 29, 2010 nonmerit
decision of the Office that denied her request for reconsideration. Pursuant to the Federal
Employees’ Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits and nonmerits of this case.
ISSUES
The issues are: (1) whether appellant has more than five percent impairment of her left
thumb, for which she received a schedule award; and (2) whether OWCP properly refused to
reopen her case for further review of the merits pursuant to 5 U.S.C. § 8128(a).
On appeal, appellant contends that her thumb has deteriorated since she had surgery; that
she was being penalized for her treating physician’s failure to timely submit an opinion with
1

5 U.S.C. § 8101 et seq.

regards to her schedule award; and that she spent more than the sum awarded under the schedule
for pain pills and supplies for treatment of her thumb.
FACTUAL HISTORY
On July 2, 2004 appellant, then a 56-year-old review clerk, filed a traumatic injury claim
alleging that on that date she injured her hand while she was taking mail out of bin and her hand
“gave out” on her. The Office accepted her claim for left hand and wrist tendinitis. In a medical
report dated August 28, 2006, Dr. Ellen D. Finkelman, appellant’s treating family practitioner,
indicated that appellant had de Quervains tenosynovitis of her left thumb. She opined that
appellant lost 50 percent use of her left thumb since its strength was impaired and her ability to
grasp and hold onto heavy objects was not possible.
On July 12, 2006 appellant filed a claim for a schedule award. In an August 28, 2006
report, Dr. Finkelman indicated that appellant had lost 50 percent use of her left thumb and lower
arm arches. On October 11, 2007 appellant underwent a left trigger thumb release.
On February 23, 2009 the Office medical adviser indicated that an impairment rating
cannot be given at this time, and that appellant should see her treating physician and have
detailed measurements of thumb motion at the metacarpophalangeal (MP) and proximal
interphalangeal (PIP) joints and that he should determine if there is any persistent loss of grip or
strength that could be quantified. He noted that Dr. Finkelman’s August 28, 2006 report is no
longer a valid assessment of appellant’s impairment as she underwent surgery on November 11,
2007, so her situation should have changed.
By letter dated March 17, 2009, the Office asked appellant to have her physician make an
assessment for schedule award purposes. It noted that the sixth edition of the American Medical
Association, Guides to the Evaluation of Permanent Impairment (2009) (A.M.A., Guides) was
appropriate. On the same date the Office asked Dr. Finkelman to make an assessment of
appellant’s impairment under the sixth edition of the A.M.A., Guides. No timely response was
received to the Office’s request.
On April 17, 2009 the Office denied appellant’s claim for a schedule award.
On August 5, 2009 appellant requested reconsideration. In support thereof, she submitted
a July 22, 2009 report wherein Dr. Robert H. Wilson, a Board-certified orthopedic surgeon with
a subspecialty in surgery of the hand, indicated that under the fifth edition of the A.M.A.,
Guides, appellant was entitled to a rating of 27 percent for the thumb, which converts to an 11
percent impairment of the hand or a 10 percent impairment of the upper extremity.2 In an
undated letter, Dr. Wilson indicated that his office does not have a copy of the sixth edition of
the A.M.A., Guides, but noted that the Office had ordered a copy and requested time to complete
a necessary rating. In a letter dated October 7, 2009, the Office manager for Dr. Wilson’s office
noted that his office had been unable to obtain a copy of the sixth edition of the A.M.A., Guides,
and it was informed that it would not be released by the publisher until December 2009.
2

Using the fifth edition of the A.M.A., Guides, Dr. Wilson stated that an impairment rating can be calculated
using the loss of active motion due to the position of the thumb as its stands.

2

The Office ordered a second opinion by Dr. Robert Draper, a Board-certified orthopedic
surgeon, by letter dated October 7, 2009. In a report dated November 4, 2009, Dr. Draper
diagnosed appellant with stenosing tenosynovitis of the flexor pollicus longus tendon (left
thumb). He applied the sixth edition of the A.M.A., Guides and determined that appellant had
five percent impairment of the left thumb. Using Table 15-2, page 392, digit regional grid of the
sixth edition of the A.M.A., Guides, Dr. Draper stated that the impairment class is digital
stenosing tenosynovitis trigger digit and this fits a patient in class 1, grade C, which would give
appellant a six percent impairment of the thumb using the grid. He then assigned grade
modifiers of 1 for Functional History (GMFH), 1 for Physical Examination (GMPE) and 0 for
Clinical Studies (GMCS). Using the net adjustment formula set forth in the sixth edition of the
A.M.A., Guides, Dr. Draper determined that appellant had a net adjustment of negative 1.3
Applying the net adjustment of negative 1 to Table 15-2, page 392, he determined that this gave
her a grade of B, class 1, which equaled a five percent impairment of the left thumb. The Office
forwarded Dr. Draper’s report to the Office medical adviser. In a November 4, 2009
memorandum, the Office medical adviser noted that pursuant to the digital regional grid of the
sixth edition of the A.M.A., Guides, he agreed that digital stenosing tenosynovitis trigger digit
was the diagnosis, which equaled a class 1, grade C which equaled a six percent impairment of
the thumb. He agreed with Dr. Draper’s downward adjustment when applying the net
adjustment formula, and determined that the net adjustment was minus 1, which equaled a five
percent impairment of the left thumb.
In a November 24, 2009 decision, the Office found that the evidence established a five
percent permanent partial impairment of the left thumb.
On March 23, 2010 the Office issued a schedule award for five percent impairment of the
left thumb.
On March 29, 2010 appellant requested reconsideration of the November 22, 2009
schedule award.
In a May 5, 2010 report, Dr. Wilson noted that appellant was originally sent to him for a
disability rating in 2007, but at that time he did not feel that her problem had been adequately
addressed, and that he suggested that her trigger finger be treated. He noted that her problem did
not improve with a trigger release and that she was adamant about getting a disability rating and
that he explained to her that based on her problem, she would not get a substantive rating.
Dr. Wilson noted that when he did provide a rating, he used the fifth edition of the A.M.A.,
Guides and noted that he had been unable to get a sixth edition of the A.M.A., Guides from the
publisher.4

3

Dr. Draper stated that appellant’s Class of Diagnosis (CDX) was 1. He noted that the net adjustment formula
equals GMFH-CDX + GMPE-CDX + GMCS -- CDX. He then perform the calculations (1-1) + (1-1) + (0-1) and
calculated and adjustment of negative 1.
4

Dr. Wilson wrote this in response to a complaint filed by appellant against him with the District of Columbia
Government Department of Health.

3

By decision dated June 29, 2010, the Office denied appellant’s request for
reconsideration without conducting a merit review.
LEGAL PRECEDENT -- ISSUE 1
The schedule award provision of the Act5 provides for compensation to employees
sustaining impairment from loss or loss of use of specified members of the body. The Act,
however, does not specify the manner in which the percentage loss of a member shall be
determined. The method used in making such determination is a matter which rests in the sound
discretion of the Office. For consistent results and to ensure equal justice, the Board has
authorized the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the Office as a standard for evaluation
of schedule losses and the Board has concurred in such adoption.6
Schedule award decisions issued between February 1, 2001 and April 30, 2009 utilize the
fifth edition of the A.M.A., Guides.7 Effective May 1, 2009, the Office adopted the sixth edition
of the A.M.A., Guides,8 as the appropriate edition for all awards issued after that date.9 The
sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation utilizing
the World Health Organization’s International Classification of Functioning, Disability and
Health (ICF).10 Under the sixth edition of the A.M.A., Guides, the evaluator identifies the
impairment class for the CDX, which is then adjusted by grade modifiers based on GMFH,
GMPE and GMCS.11 The net adjustment formula is GMFH - CDX + GMPE - DCX + GMCS CDX.
ANALYSIS -- ISSUE 1
The Office accepted appellant’s claim for left hand and wrist tendinitis.
underwent a left trigger thumb release on October 11, 2007.

Appellant

Following appellant’s surgery, she submitted a report by her treating Board-certified
orthopedic surgeon, Dr. Wilson. In Dr. Wilson’s July 22, 2009 report, he applied the fifth
edition of the A.M.A., Guides and determined that appellant had 27 percent impairment of the
thumb. However, effective May 1, 2009 the Office began utilizing the sixth edition of the
5

5 U.S.C. §§ 8101-8193.

6

Bernard A. Babcock, Jr., 52 ECAB 143 (2000).

7

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4
(January 2010).
8

FECA Bulletin No. 09-03 (issued March 15, 2009) (expired May 1, 2010); see also Federal (FECA) Procedure
Manual, Part 2 -- Claims, Schedule Awards & Permanent Disability Claims, Chapter 2.808.6(a) (January 2010).
9

Supra note 7 at Chapter 3.700, Exhibit 1 (January 2010).

10

A.M.A., Guides page 3, section 1.3 (6th ed. 2009), ICF: A Contemporary Model of Disablement.

11

A.M.A., Guides 494-531 (6th ed. 2009).

4

A.M.A., Guides in determining impairment rating. As Dr. Wilson did not provide a rating
pursuant to the A.M.A., Guides, it properly referred appellant to Dr. Draper for a second opinion.
Dr. Draper, applied the A.M.A., Guides and determined that appellant had five percent
impairment of her left thumb and the Office medical adviser agreed. The reports indicated that
for the diagnosis of stenosing tenosynovitis trigger digit, appellant had a class 1, grade C
impairment of the left thumb for a six percent impairment.12 Using the net adjustment formula,
Dr. Draper and the Office medical adviser determined that appellant had a GMFH adjustment of
1, a GMPE adjustment of 1 and a GMCS modifier of 0. Applying the net adjustment formula, he
and the Office medial adviser stated that appellant had a net adjustment of minus 1, which
changed appellant from a grade C to a grade B, which is five percent impairment of the left
thumb.
The Board finds that the Office medical adviser and Dr. Draper applied the appropriate
tables and grading schemes of the sixth edition of the A.M.A., Guides. No other physician
provided a greater rating pursuant to the sixth edition of the A.M.A., Guides. Therefore, the
Office properly determined that appellant had a five percent impairment to her left thumb
pursuant to the A.M.A., Guides.
LEGAL PRECEDENT -- ISSUE 2
To require the Office to reopen a case for merit review under section 8128(a) of the
Act, the Office regulations provide that the evidence or argument submitted by a claimant
must: (1) show that the Office erroneously applied or interpreted a specific point of law;
(2) advance a relevant legal argument not previously considered by the Office; or (3) constitute
relevant and pertinent new evidence not previously considered by the Office.14 When a claimant
fails to meet one of the above standards, the Office will deny the application for reconsideration
without reopening the case for review on the merits.15 The Board has held that the submission of
evidence which does not address the particular issue involved does not constitute a basis for
reopening a case.16
13

ANALYSIS -- ISSUE 2
Appellant did not make any new argument tending to demonstrated that the Office
erroneously applied or interpreted a specific point of law, nor did she advance a relevant legal
argument not previously considered by the Office. The only new evidence of record,
Dr. Wilson’s May 5, 2010 report, is not relevant to the issue of whether appellant had greater
than five percent impairment of her left thumb for which she received a schedule award. Thus,
12

Id. at 392, Table 15-2

13

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, the Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application. 5 U.S.C. § 8128(a).
14

20 C.F.R. § 10.606(b)(2).

15

Id. at 10.608(b).

16

Joseph A. Brown, Jr., 55 ECAB 542 (2004); Edward Matthew Diekemper, 31 ECAB 224, 225 (1979).

5

his report does not constitute pertinent new and relevant evidence sufficient to warrant further
merit review. The Board therefore finds that appellant did not meet any of the standards of 20
C.F.R. § 10.606(b)(2). Accordingly, the Board finds that the Office properly denied appellant’s
application for reconsideration without review of the merits of the claim
CONCLUSION
The Board finds that appellant has not established that she had more than five percent
impairment of her left thumb, for which she received a schedule award. The Board further finds
that the Office properly refused to reopen appellant’s case for further review of the merits
pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated June 29 and March 23, 2010 are affirmed.
Issued: June 23, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

